Citation Nr: 1530399	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  10-49 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for left knee injury with instability and history of arthroscopic surgery times four currently rated at 20 percent.

2.  Entitlement to an increased evaluation for degenerative joint disease of the left knee currently rated at 10 percent.

3.  Entitlement to service connection for lumbar spine degenerative joint disease, to include as secondary to service-connected left knee injury with instability and history of arthroscopic surgery times four.

4.  Entitlement to service connection for right knee sprain, to include as secondary to service-connected left knee injury with instability and history of arthroscopic surgery times four.

5.  Entitlement to service connection for right hip sprain, to include as secondary to service-connected left knee injury with instability and history of arthroscopic surgery times four.

6.  Entitlement to service connection for right lateral femoral cutaneous neuropathy, to include as secondary to service-connected left knee injury with instability and history of arthroscopic surgery times four.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1982 to October 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which denied entitlement to the claims on appeal.  The Pittsburgh RO currently has jurisdiction over the appeal.

A review of the Veteran's electronic claims file revealed a copy of a June 2015 brief from the Veteran's representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board sincerely regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development with respect to the appealed claims.

Increased Evaluations for the Left Knee

The Veteran contends that his service-connected left knee injury with instability and history of arthroscopic surgery times four and degenerative joint disease of the left knee are worse than currently reflected by his evaluations of 20 percent and 10 percent respectively.

VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  

The Veteran's last examination was in September 2009, almost six years ago.  He contends that his condition has worsened since that time, as shown by his statements in the December 2010 substantive appeal, and the request for a new examination in the June 2015 brief from his representative.  As such, the Veteran should be afforded a new VA examination in order to ascertain the current level of severity of his service-connected left knee injury with instability and history of arthroscopic surgery times four and degenerative joint disease of the left knee.

Lumbar Spine, Right Knee, Right Hip, and Right Lower Extremity Neuropathy

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Here, the Veteran was provided with a VA examination for his lumbar spine, right knee, right hip, and right lower extremity neuropathy disabilities in September 2009.  Following a review of the claims file, interview with the Veteran, and objective testing, the VA examiner diagnosed the Veteran with right knee sprain, right hip sprain, lumbar spine degenerative joint disease, and right lateral femoral neuropathy.  The examiner determined these conditions were less likely as not caused by the service-connected left knee disability.  He did not, however, provide an opinion with respect to aggravation.  As a result, the opinion is inadequate to decide the claim and a new examination and opinions are required.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify, and authorize VA to obtain, any and all outstanding private treatment records related to his claimed lumbar spine, right knee, right hip, and right lower extremity neuropathy disabilities.  Obtain any identified, non-duplicative private records, as well as VA treatment records since August 2010, and associate them with the claims file. 

If any requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e). 

2.  After any additional evidence has been associated with the claims file, schedule the Veteran for an appropriate examination to determine the current severity of his service-connected left knee injury with instability and history of arthroscopic surgery times four and degenerative joint disease of the left knee.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner should describe all symptomatology related to the Veteran's service-connected left knee injury with instability and history of arthroscopic surgery times four and left knee degenerative joint disease of the left knee.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed lumbar spine, right hip, right knee, and right lower extremity neuropathy conditions.  The claims file should be made available to and reviewed by the examiner and all appropriate tests and studies should be conducted.

The examiner should identify any and all lumbar spine, right hip, right knee, and right lower extremity neuropathy disabilities found to be present.

a) For each diagnosis, and for the diagnoses of right knee sprain, right hip sprain, lumbar spine degenerative joint disease, and right lateral femoral neuropathy provided at the September 2009 VA examination, the examiner is to state whether it is at least as likely as not that such diagnosis is related to or had its onset during the Veteran's active service.

b) The examiner is also to provide an opinion as to whether it is at least as likely as not that any current disabilities of the lumbar spine, right hip, right knee, and any right lower extremity neuropathy are either caused by or aggravated by the Veteran's service-connected disabilities of left knee injury with instability and history of arthroscopic surgery times four, and left knee degenerative joint disease.  

A response regarding both direct causation and aggravation must be provided or the examination report will be returned as inadequate.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

If aggravation is found, the examiner must attempt to establish a baseline level of severity of the claimed lumbar spine, right hip, right knee, and any right lower extremity neuropathy disabilities prior to aggravation by the service-connected left knee disabilities.

The examination report must include a complete rationale for all opinions expressed and the examiner should take the Veteran's lay statements into account.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale or explanation provided for that conclusion.  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




